Title: From George Washington to Major General John Sullivan, 19 March 1779
From: Washington, George
To: Sullivan, John


Sir
Head Quarters Middle Brook 19th March 1779.
I have your favs. of the 3d and 9th instants. It gives me pleasure to hear that the mutiny of which General Varnum informed me some time ago was not so serious a matter as he seemed to apprehend and represented.
I cannot see any reason for applying to me to order a Court of Enquiry into the Conduct of Colo. Jackson at Monmouth, when the power of appointing General Courts Martial is (by a Resolve of Congress of the 14th April 1777 making some additions to and Alterations in the Articles of War) vested in the Continental General commanding in either of the American States for the time being.
Inclosed you have the arrangement of Colo. Jacksons Regt agreeable to which the Officers are to take their posts. A few dates are wanting, and the name of the 8th Lieutenant. Be pleased to have them filled up and the list returned, that Commissions may issue. I am Dear Sir Your most obt Servt
Go: Washington
